PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/393,051
Filing Date: 24 Apr 2019
Appellant(s): Infineon Technologies AG



__________________
James M. O’Neill
Reg. No. 69,924
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to Section IV B1a of the Brief, the applicant argues that the rejection to claim 1 is based on the incorrect finding that the Ono reference discloses a field electrode dielectric with the claimed thickness variation. 
The applicant argues on page 4 of the Brief that in order to cure the shortcoming of the primary reference Baliga, “the Office relies on the Ono reference. Specifically, the Office alleges that ‘Ono discloses a transistor component ... wherein a field electrode dielectric (b2 part of 2a, 2b) has a thickness that increases in a direction toward a drain region 14.’ See Office Action, pgs. 3-4” (emphasis added by applicant). With respect to the field electrode dielectric limitation the applicant argues on page 5 of the Brief that “[t]he alleged ‘field electrode dielectric’ of the Ono reference is not a ‘field electrode dielectric’ according to a proper interpretation of this term. In fact, the alleged ‘field electrode dielectric’ of Ono is a gate dielectric, which is not the same as a field electrode dielectric.” And, in summarizing this section, the applicant argues on page 7 of the Brief that “the findings by the Office that ‘Ono discloses a transistor component comprising ... a field electrode dielectric (b2 part of 2a, 2b)’ and that ‘[it would have been obvious to one of ordinary ... to modify transistor component of Baliga so that the field electrode dielectric has a thickness that increases in a direction toward the drain region as taught by Ono’  are not correct. Thus, a prima facie case of obviousness has not been established.”
The examiner respectfully disagrees. 
In response to applicant's argument that Ono does not teach a field electrode dielectric, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The outstanding rejection views the Baliga reference as the primary reference and only imports the feature of a dielectric layer having a thickness that increases in a direction toward a drain region from Ono to meet the claimed limitation concerning a field electrode dielectric that has a thickness that increases in a direction toward the drain region. As outlined in the rejection and shown in annotated Fig. 3 on page 9 of the Brief, the Baliga reference teaches the field electrode dielectric 125 as well as all of the other limitations of claim 1 except for the thickness requirement of the field electrode dielectric. 
The applicant points to Fig. 1 of Ono in the Brief. Figure 1 of Ono shows a schematic cross-sectional view showing the structure of the main portions of the power MOSFET. It is noted that Fig. 2 of Ono shows that the doping concentration of the drift region 8 increasing in the direction toward the drain region 14 just like in the Baliga reference and as claimed in the instant application. This along with the common device structure shows that the teachings of the vertical power MOSFET device of Ono are directly applicable to the vertical power MOSFET devices of the instant application and of Baliga. 
As outlined in the rejection, in addition to Fig. 1 of Ono, the rejection also relies on Figs. 2, 10, 11, 16, and 17. Figures 10, 11, 16, and 17 of Ono are more relevant to understanding the combination of Baliga and Ono as they show that the thickness of the gate insulating film 2a increases in the depth direction of the trench Ta (i.e. in the direction of the drain region 14) just like in the instant application. Ono discloses that the thickness of the drift layer 8 can be decreased and the drift resistance component can be decreased if the dielectric layer (b2 part of 2a, 2b) has a thickness that increases in a direction toward the drain region 14 (see final rejection and Ono: Figs. 10, 11, 16, 17, and paragraphs 63, 104, 119). The vertical power MOSFET of Baliga would also benefit from having the thickness of the drift layer decreased and the drift resistance component decreased to allow the device to be both smaller and more energy efficient. Thus, one of ordinary skill in the art would be motivated to modify the field electrode dielectric of the Baliga reference with the dielectric layer of the Ono reference to impart the same benefits to the device of Baliga.

With respect to Section IV B1b of the Brief, the applicant argues that the rejection to claim 1 applied improper hindsight reconstruction to arrive at the finding of obviousness.
The applicant argues on page 10 of the Brief that “[w]ithout using the claims as a roadmap to reconstruct the limitations of the claims, which amounts to improper hindsight reconstruction, there would be no reason for the person having ordinary skill to modify the device of Baliga to have a feature that is not present in either one of the references.” Continuing on page 11 of the Brief the applicant argues that “the obviousness questions hinges on whether the person having ordinary skill would incorporate a varying-thickness dielectric region in the device of Ono and, if so, where. Here, there is no suggestion from the combined teachings of the references to provide a varying-thickness dielectric in precisely the same way recited in the claims, 1.e., in a field electrode dielectric that is adjacent a field electrode. On this question, one must look to the established functions of the elements being modified.”
The examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As outlined in the rejection and in the response to section IV B1a above, both Baliga and Ono references disclose vertical power MOSFET devices. Baliga provides for all of the limitations of claim 1 except for the thickness requirement of the field electrode dielectric. Ono discloses that the thickness of drift layer can be decreased and the drift resistance component can be decreased if the dielectric layer (b2 part of 2a, 2b) has a thickness that increases in a direction toward the drain region 14 (see rejection above and Ono: Figs. 10, 11, 16, 17, and paragraphs 63, 104, 119). The vertical power MOSFET of Baliga would also benefit from having the thickness of the drift layer decreased and the drift resistance component decreased to allow the device to be both smaller and more energy efficient. Thus, one of ordinary skill in the art would be motivated to modify the field electrode dielectric of the Baliga reference with the dielectric layer of the Ono reference to impart the same benefits to the device of Baliga.
In response to the applicant argument that the alleged ‘field electrode dielectric’ of Ono is a gate dielectric and not a field electrode dielectric because it has a different function, the examiner respectfully disagrees. 
Paragraph 47 of the applicants originally filed specification states that “a gate electrode, which is arranged adjacent to the body region and is dielectrically isolated from the body region by a gate dielectric; and a field electrode, which is arranged adjacent to the drift region and is dielectrically isolated from the drift region by a field electrode dielectric[.]” Additionally, on pages 6 and 7 of the Brief the applicant states that “[a]s the term would suggest and as reflected by Applicant’s figures, a ‘field electrode dielectric,’ is a region of dielectric material that dielectrically isolates a field electrode from the adjacent semiconductor body, whereas a ‘gate electrode dielectric,’ is a region of dielectric material that dielectrically isolates a gate electrode from the adjacent semiconductor body.”
The gate dielectric and the field electrode dielectric have the same function. As defined by the applicant both dielectric layers provide dielectric isolation from an adjacent semiconductor body. Because one provides dielectric isolation for a gate electrode and one provides dielectric isolation for a field electrode does not change the fact that they both provide dielectric isolation. As the gate dielectric and the field electrode dielectric have the same function one of ordinary skill in the art would be motivated to modify the field electrode dielectric of the Baliga reference with the dielectric layer of the Ono reference to impart the same benefits to the device of Baliga.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829             

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.